FLY, C. J.
This is a suit on a note for $4,812.50 being the last of a series of notes given as purchase money for 475 acres of land in Gonzales county. It was also sought to foreclose a vendor’s lien on the land. The trial was before the court, without a jury, and resulted in a judgment for $6,799.75 and $679.97 attorney’s fees, against' R.' D. Chumchal, and foreclO*957sure of tlie lien as to him and his wife, Carrie Chumchal.
The wife was not a necessary but a proper party to the suit, and the court prop- • erly overruled the plea of misjoinder.
The general demurrer to the petition was properly overruled. The petition stated a good cause of action.
No attention is paid to the rules as to briefing, and^the propositions are too indefinite to be considered even if they presented any questions of merit, which they do not. The case is a plain one of a debt due and unpaid, which could not be collected except at the hands of the law.
The judgment is affirmed.